Citation Nr: 1815782	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1958 to March 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO denied service connection for bilateral arm disability, bilateral hearing loss, and tinnitus.  In May 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2016.

While he Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107 (a)(2) (2012); 38 C.F.R. § 20.900 (c) (2017).

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.

The Veteran seeks service connection for bilateral arm disability, bilateral hearing loss, and tinnitus.

At the outset, the Board notes that the AOJ has verified that the Veteran's service treatment records (STRs) were destroyed in a fire and that there are no STRs or Surgeon General's Office (SGO) records.  See PIES response dated in January 2013.  

To this end, the evidence of record is conflicting as to whether the RO verified the Veteran's correct branch of service, in which he served, and whether his STRs maybe be reconstructed.  For instance, a January 2013 PIES response indicates that the National Archives and Records Administration (NARA) has a "few registry items for" the period that the Veteran served in the military and the reconstruction process is time consuming.  Furthermore, the January 2013 PIES response reveals that the reconstruction process requires a "point of entry unit" and that a request should be sent to the separation center for a search of microfilm records.  A March 2013 PIES response indicates that the Veteran's STRs are "fire-related" and cannot be reconstructed.  Thereafter, a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, was submitted to the Veteran requesting that he identity the year of his in-service injuries and or treatment.  In May 2013, the Veteran responded with his social security number and that that he served in the Air Force.  Notably, while the Veteran confirmed that he served in the Air Force, RO email correspondences dated in May 2013 states that the Veteran's service was verified as Army service rather than Air Force service.  In May 2013, the RO memorialized the attempts to procure the Veteran's STRs in a Formal Finding of Unavailability memorandum.

To satisfy the duty to assist, VA must submit to National Personnel Records Center (NPRC)., or any appropriate source(s), multiple requests for records to cover the appellant's relevant service period, each encompassing a different 3-month range. See e.g., Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).

To this end, the evidence does not reflect that VA requested records from the NPRC, other than verifying that the Veteran's STRs were destroyed in a fire. 

Likewise, it is not clear that the Veteran's service personnel records were destroyed in the fire.  In this case, the Veteran's personnel records might assist in substantiating his claims, and because it is not certain that further efforts to obtain them would be futile, the AOJ must try to obtain the Veteran's service personnel records.

Accordingly here, the Board finds that a remand is necessary for the AOJ to continue to make requests covering the Veteran's entire period of service to the extent he is not able to more precisely identify the specific timeframe of his claimed injuries.

The Board also notes that the Veteran is unrepresentative and that he has not provided any statement explaining what injuries he received during service upon which his current claims are based.  

The medical evidence of record documents the  Veteran's complaints of bilateral arm pain and a May 2011 VA treatment record reflects his report to the  treatment provider that he has had bilateral arm pain since his military service.  The VA treatment provider indicated that the Veteran is unable to straighten his arms out and that his range of motion of the arms arm limited. 

Additionally in a December 2011 VA treatment record, the treatment provider indicated that the Veteran has some hearing loss; however, pure tone audiometric testing results were not provided.

Under the circumstances noted above, the Board finds that on remand, the Veteran should be provided the opportunity to submit a detailed statement providing details concerning the circumstances of his in-service injuries, to include the date and place they occurred, regarding his claims for bilateral arm disability, bilateral hearing loss, and tinnitus.  Such information would be particularly helpful to his claims, since the evidence reflects that his STRs may have been destroyed in a fire.  

Also while these matters are on remand, to ensure that all due process requirements are met, and the record with respect to the claims are complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since June 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities..   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  .  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo one or more VA examination(s)) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide further details concerning the circumstances of his in-service injuries for his service connection claims for bilateral arm, bilateral hearing loss, and tinnitus.,  to include , to the extent if possible, the date and place they occurred. 
2.  Contact the appropriate service department and/or records custodian(s), to include NPRC, to obtain a copy of the Veteran's complete official military personnel record. 

Also undertake appropriate action to obtain any existing service treatment records for the Veteran.  Submit to NPRC, or other  appropriate source(s), multiple requests for reports to cover the Veteran's relevant service period from February 1958 to March 1960, even if it means requesting such records in 3-month increments.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.   To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted(to include arranging for the Veteran to undergo one or more VA examination(s)), adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority.

8.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran a supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


